Citation Nr: 1602475	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  09-27 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a total rating based on individual unemployability due to a service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2011, the appellant testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The matter on appeal was last remanded in July 2014 for additional development.  However, in order to ensure due process compliance, the appeal is again being REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In its July 2014 remand, the Board directed that a VA examination be provided to ascertain the current impact of the Veteran's service-connected disorders, in the aggregate, on his ability to obtain and maintain substantially gainful employment.  

The record indicates that the Veteran was scheduled for a VA examination on October 22, 2014, but failed to report.  An October 22, 2014 letter from the Veteran's representative stated that the Veteran was unable to attend his last VA examination and requested that it be rescheduled.  Such examination was scheduled for November 18, 2014, but the Veteran again failed to report.  The notes from a November 18, 2014 phone call show the Veteran stated he could not "do morning appointments and requested that his VA examination be rescheduled."  

A review of the file suggests that the Veteran is homeless.  Additionally, the claims file does not reveal a copy of the letters notifying the Veteran or his representative of either of the scheduled VA examinations.  As such, the record is insufficient to determine whether the Veteran received proper notice of the scheduled VA examinations.   See Kyhn v. Shinseki, 716 F.3d 572 (2013).  

Thus, to ensure due process compliance, additional development is needed.  The Veteran should be scheduled for a VA examination, and the Veteran and his representative must be notified of the scheduled VA examination by written correspondence.  

The Veteran should also be advised that governing regulation provides that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and request that he identify any and all outstanding VA and private treatment records related to his service-connected disabilities.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  By written correspondence to the Veteran and his representative, schedule the Veteran for a VA social and industrial survey to assess his employment history and day-to-day functioning.  A written copy of the report and notification letter should be associated with the claims folder.

3.  Then, schedule the Veteran for an appropriate VA examination (by VA examiner who has not previously examined him to the extent possible) regarding the effect of the Veteran's service-connected disabilities on his employability.  Written notification of the scheduled examination should be provided to the Veteran and his representative.  

Based on the review of the claims file, the examiner must evaluate the extent to which the Veteran's service connected disabilities, either alone or in the aggregate, impair the Veteran's ability to meet the demands of a job, either sedentary or physical. 

In addressing the functional effects of the Veteran's right knee, right hip, and/or low back disabilities on his occupational functioning, the examiner should consider his employment history, educational background, and day-to-day functioning in relating to his right knee, right hip, and/or low back disabilities.

The examiner must provide a rationale for any and all opinions expressed. 

4.  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




